DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 10 recites “said molecular or biomolecular layer” and creates antecedent basis issue. It appears claim 10 should depend on claim 9 instead of claim 8. Furthermore, it includes the phrase “such as” in line 4, followed by possible examples.  The phrase “such as” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/049034 (“Ram-034”).
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

Claim 1, Ram-034 teaches An open-gate pseudo-conductive high-electron mobility transistor (fig. 2 and related text) comprising: (i) a multilayer heterojunction structure being composed of III-V single-crystalline or polycrystalline semiconductor materials and deposited on a substrate layer (10) or placed on free-standing membranes (18), said structure comprising at least one buffer layer (11) and at least one barrier layer (12), said layers being stacked alternately  [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38]; (ii) a conducting channel (13) comprising a two-dimensional electron gas (2DEG) or a two-dimensional hole gas (2DHG), formed at the interface between said buffer layer (11) and said barrier layer (12), and upon applying a bias to said transistor, capable of providing electron or hole current, respectively, in said transistor between source and drain contacts (15) [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38]; (iii) the source and drain contacts (15) connected to said 2DEG or 2DHG conducting channel (13) and to electrical metallisations (14) for connecting said transistor to an electric circuit; and [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38] (iv) a metamaterial electrode (16) placed on a top layer of said heterojunction structure between said source and drain contacts (15) in the open gate area (17) of the transistor, said metamaterial electrode (16) is capable of detecting electrical signals in the sub-THz or THz frequency range between 30 GHz to 300 THz [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38]; characterised in that a thickness (d) of the top layer of said heterojunction structure in an open gate area (17) is 5-9 nanometres (nm) and a surface of said top layer has a roughness of about 0.2 nm or less, wherein the combination of said thickness and said roughness of the top layer is suitable for creating a quantum electronic effect of operating said 2DEG or 2DHG channel simultaneously in both normally-on and normally-off operation modes of the channel, thereby making said transistor suitable for conducting electronic current through said channel in a quantum well between normally-on and normally-off operation modes of the transistor [abstract; ¶¶ 31-47; Figs. 2-3; claim 1 on p. 38].
Claim 2, Ram-034 teaches wherein the source and drain contacts of are ohmic [¶¶ 52, 63; claim 3 on p. 39].
Claim 3, Ram-034 teaches wherein the electrical metallisations are capacitively-coupled to the 2DEG or 2DHG conducting channel for inducing displacement currents, thus resulting in said source and drain contacts being non-ohmic  [¶¶ 20, 38; claim 4 on p. 39].
Claim 4, Ram-034 teaches, wherein the transistor further comprises a dielectric layer deposited on top of the multilayer hetero-junction structure [¶ 37; claims 5 and 6 on p. 39].
Claim 5, Ram-034 teaches wherein said III-V single-crystalline or polycrystalline semiconductor materials are GaN/AlGaN [¶ 66; claim 1 on p. 38], and said heterojunction structure comprising either: (a) (i) one top AlGaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, and (ii) one bottom GaN buffer layer; said layers have Ga-face polarity, thus forming the two-dimensional electron gas (2DEG) conducting channel in said GaN layer, close to the interface with said AlGaN layer [¶ 66; claim 1 on p. 38]; or (b) (i) one top GaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, (ii) one bottom GaN buffer layer, and (iii) one AlGaN barrier layer in between; said layers have Ga-face polarity, thus forming a two-dimensional hole gas (2DHG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer  [¶ 66; claim 1 on p. 38]; or (c) (i) one top GaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, (ii) one bottom GaN buffer layer, and (iii) one AlGaN barrier layer in between; said layers have N-face polarity, thus forming a two-dimensional electron gas (2DEG) conducting channel in the top GaN layer, close to the interface with said AlGaN barrier layer  [¶ 66; claim 1 on p. 38]; or (d) (i) one top AlGaN layer recessed in an open gate area of the transistor to the thickness of 5-9 nm and having the surface roughness of 0.2 nm or less, and (ii) one bottom GaN buffer layer; said layers have N-face polarity, thus forming a two-dimensional hole gas (2DHG) conducting channel in the GaN buffer layer, close to the interface with said AlGaN barrier layer  [¶ 66; claim 1 on p. 38].
Claim 6, Ram-034 teaches wherein the thickness of the top layer of the transistor in the open gate area is 6-7 nm or 6.2-6.4 nm [¶¶ 21, 42].
Claim 8, Ram-034 teaches wherein said top layer has the roughness of about 0.1 nm or less, or 0.05 nm or less [¶¶ 21, 42].
Claim 11, Ram-034 teaches A microelectronic sensor for sensing electrical signals in the frequency range between 30 GHz to 300 THz, comprising either (i) at least one single transistor of claim 1 (fig. 2), or (ii) at least one pair of the transistors of claim 1 installed within said sensor with their open gates facing each other and thereby forming a resonant cavity enclosed by their open gates, said resonant cavity is capable of maintaining resonance in the frequency range between 30 GHz to 300 THz.
Claim 12, Ram-034 teaches A microelectronic sensor for sensing electrical signals in the frequency range between 30 GHz to 300 THz, comprising: (a) a DC/RF-based antenna array of the transistors of claim 1, wherein each transistor in said array is connected to its dedicated electrical contact line; (b) a row multiplexer connected to the array for addressing a plurality of said transistors arranged in rows, selecting one of several analogue or digital input signals and forwarding the selected input into a single line; and (c) a column multiplexer connected to said array for addressing a plurality of said transistors arranged in columns, selecting one of several analogue or digital input signals and forwarding the selected input into a single line [Fig. 15; ¶ 77].

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0221969 (“Ram-969”).
The applied reference has a common assignee and inventor (Ayal Ram) with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
See Rejection above (Ram-969 can be applied same way as Ram-034).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ram-034 or Ram-969 in view of WO 2017/153909 (Ram-909).
The prior art of Ram-034 or Ram-969, as explained above, discloses each of the features of claim 1. 
Claim 9-10, Ram-034 or Ram-969 does not discuss using an immobilized molecular or biomolecular layer in the open gate area.
Ram-909, like Ram-034 or Ram-969, teaches a PC-HEMT-based sensor that is capable of detecting specific chemicals in an analyte gas (Ram-909: abstract; Figs. 9a, 9b).  Ram-909 further teaches that the PC-HEMT includes a at least one molecular or biomolecular layer 21 immobilised within the open gate area of said transistor and capable of binding or adsorbing target (analyte) gases that improves the sensitivity and selectivity of the PC-HEMT-based sensor (Ram-909: ¶¶ 79-80; Figs. 9a-9b).  The immobilized layer can include “polymers, redox - active molecules such as phthalocyanines, metalorganic frameworks such as metal porphyrins, for example hemin, biomolecules, for example DNA, receptors, antibodies, proteins, water molecules, for example forming a water vapour layer, such as a boundary surface water layer, oxides, semi conductive layer or catalytic metallic layer” (Ram-909: ¶ 80).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an immobilized layer such as DNA and therefore a specific DNA sequence to the open gate area of the PC-HEMT sensor of Ram-034 or Ram-969 in order to improve the sensitivity and selectivity of the sensor to the glucose being measured.
Claim 13, Ram-034 or Ram-969 teaches further comprising: (a) an integrated circuit for storing and processing signals in the frequency range between 30 GHz to 300 THz, and for modulating and demodulating radio-frequency (RF) signals; (b) an .mu.-pulse generator for pulsed RF signal generation; (c) an integrated DC-RF current amplifier or lock-in amplifier connected to said .mu.-pulse generator for amplification of the signal obtained from said .mu.-pulse generator; (d) an analogue-to-digital converter (ADC) with in-built digital input/output card connected to the amplifier for converting the received analogue signal to a digital signal and outputting said digital signal to a microcontroller unit; (e) the microcontroller unit (MCU) for processing and converting the received digital signal into data readable in a user interface or external memory; and (f) a wireless connection module for wireless connection of said microelectronic sensor to said user interface or external memory [Fig. 14; ¶ 76].
Claim 14, Ram-034 or Ram-969 teaches A method for chemical sensing and biomolecular diagnostics comprising: A. Subjecting a sample to be tested to the microelectronic sensor of claim 10; B. Recording electrical signals in the frequency range between 30 GHz to 300 THz received from the sample with said microelectronic sensor in a form of a source-drain electric potential of the microelectronic sensor over time (V.sub.DS dynamics) or measuring S11-S12 parameters of the microelectronic sensor over time (S11-S12 dynamics); C. Transmitting the recorded signals from said microelectronic sensor to an external memory for further processing; and D. Converting the transmitted signals to digital signals and processing the digital signals in the external memory, comparing said V.sub.DS dynamics or S11-S12 dynamics with negative control chemical or biomolecular V.sub.DS or S11-S12-transfer waveforms stored in the external memory, and extracting chemical or biomolecular information from said waveforms in a form of readable data, thereby detecting and identifying a particular chemical or biological compound in the sample and measuring its concentration [¶ 81].
Claim 15, Ram-034 or Ram-969 teaches A method for non-invasive monitoring of glucose levels in blood comprising: A. Contacting a single sensing point on the user's body with, or remotely positioning in a space against the user's body, the microelectronic sensor of claim 10; B. Recording electrical signals received from the user's body with the microelectronic sensor in a form of a source-drain electric potential of the microelectronic sensor over time (V.sub.DS dynamics) or measuring S11-S12 parameters of the microelectronic sensor over time (S11-S12 dynamics); C. Transmitting the recorded signals from said microelectronic sensor to an external memory for further processing; and D. Converting the transmitted signals to digital signals and processing the digital signals in the external memory, correlating said V.sub.DS dynamics or S11-S12 dynamics with pre-calibrated waveforms for blood glucose levels stored in the external memory, and calculating the user's blood glucose levels from said signals in a form of a numerical or readable data, thereby monitoring the blood glucose levels of the user [¶ 81].
Claim 16, Ram-034 or Ram-969 teaches A method for biometric authentication of a user comprising: A. Contacting a single sensing point on the user's body with the microelectronic sensor of claim 10, remotely positioning said sensor in a space against the user's body, or activating said sensor on calling or when the contact is established; B. Recording electrical signals received from the user's body with the microelectronic sensor in a form of a source-drain electric potential of the microelectronic sensor over time (V.sub.DS dynamics) or measuring S11-S12 parameters of the microelectronic sensor over time (S11-S12 dynamics); C. Transmitting the recorded signals from said microelectronic sensor to an external memory for further processing; and D. Converting the transmitted signals to digital signals and processing the digital signals in the external memory, and comparing said V.sub.DS dynamics or S11-S12 dynamics with pre-calibrated biometric data of the user stored in the external memory, thereby biometrically authenticating the user [¶ 81].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828